OFFICE   OF THE AlTORNEY       GENERAL    OF TEXAS




State Board of Education
Austin, Texas

Dear Sire:                  Attention:    Mr. Gap




                                                       for   ~9l&24+3.

            .ylle have receiv                        ecember 8, 1942, whioh
we quote,      in part, a8




                                                                              ..,. .
    p&dea .balapoe wiser either          of the above .al&PeatQns a$
    the eid of ‘the first year of         the biennium ‘ahal.3. ‘be
    tram&erred by order of the           Joint Legidative   Advisory
    Committee to any klloeation          herein created and set upI’
                           , ,.




                        *The Stata Beard of Bduoatlon hae been
                requestedto order transtatQedthe em or
                ~b,OOO out of one at t6s~ltams rsprasenting
                6n unexpendedbalsnoe out of tke 6pproprla-
                tlon ror the yenr~l941-48to aupj~lmxmt end
                lneroese for the paar 19423-4stba ellcoatlon
                of $i3,000~?Oithe pCrpose of smplogl~ en
                auditor snd ior suah other end necessary ax-
                penser lnclbmt to the duties of the Joint
                Legislativekdvlsary Comittee (rhleh E&MM
                hate'devolvsdupon tbt state Eacrd of 'Kddu-,
                OEtiOD;~yOUr   OpilliODS O-4009 aud 0-47061, 810
                UIIte ~~&%.th& amunt expendablefor tbe lm-
                dleatsd purpawa fox the year 194E-43 the
                aggrqptc          r)um of 314,000.




               -_    Article.XXX1 OS the rural eld blah (A&e 1945, 47th
,_.~       Leg..,R.fL,:.Ch.~
                          5&f, H. 8. 'artCr)
                                           provides es'~@limar
 .                   Y%otion L   4pp+oi?riation..Far tha .&r-
               poea of pmmotsng We 63qualixa~lon  or idueation-
               al opportanltiaiasifsrded br’the State 01~‘lkw
               to .all~enumara$sdaohoLlastlaowitbln~tkb St&s     ..
               aa heraIW$gvlded, and for tha purgeso hsr6ln-        j-.6:.
                                                                       ,..
               above @et ootiT$hareis ltmeby 8ppropr1at%dout             )
       ;       oi the General Revsntw Fund of the ,Otsteo? Texas
               uet .othsnlffeappp3opfiatm3,t?remm of ItIghtMl*
               lioni &ur Em+ed Forty-four Thousad, bne Wadred
               And Ninety Dollks ($8&4,190) for the ro%ol year
               eAC??inp&   Utt k%l, 194&   8Ad -xi@&  'rilliCA,   our         '.
               Fungrad F eurtpfour    m0u80na,    One snared    and Uiniyty
               Dolles    (@X,4&&,190)  for ths shhoal ymr ending :
State Board.oi Gduoationpsga 3



    Auguet   81, 1943;   or 80 ‘ikmoh
                                    theraoi~a8 may      .

           3, to be allooeted and e~xpendedunder
    thi provielone of this Aot by the .?tataSuper-
    'intendettof Publlo lnatruotiontiirwi@hthe'
    I?Irectorof Epuqllaationin tha State r)ep&rt-
    moat oi.Etlu~atlonand under the auparvJsidn
    of the.bolnt Le~ialmtivaAdvleory~%6uittae
    oraa&wl herein.
          “sao. 8. s1100st10il; It is hera5.nspeol-
    fiaal,lppmvl:!ad that out of thB %XUQ .app,ra-
    prlete5 ?or eeah ~mho@l year or tha biesnlw ~.
    the mm oi FOUF Zillion 'ThreeF?tm&sd and -
    Fifty ThchmmU Dollars (~4,330,000)~ ia'heraby
    set aaide for Salary
    Twenty Thawand Dollara
    sslmo1 TIiftlmg PPXaa
    Thoucltmdend T*ent,y




    eaplop$$iga~auditor and ior seob dthar aad
    ne~aa8ary etqaemaes16ai&u~t tc the duties af.
    tte sl3lntLe@blttlrer ravirsry oaPnai*tQs..soah
    au&itor ahall.hat rrroeivs~~~~a.then.~me %bouC~~
    send, Six IIundredDollati (#$30!$)per year 0Ut~:
    of the am htwabr allocate4~'~-~~a.etlaitors&ad,..
    other authorlned e;aployesrshal& be appointad
    by ths aomlttaa and theti aaltirpand neaeSaWy
 Btate   Board of lk$ueation,
                            Page 4



         6xpeneoa ba paid on order of said 6omatittea        ,
         and el,lauoh amplogeos shall be under the
         direat mapervl8Lon Of sdld aom&V&WJ Or ftn
         order. &oh of tk,eabove na:-m3allooatlons
         Is for eaah leer oi the biennium.
              *Any tineaendedbslanae an&r either OS
         the above all4oatloita~     slidfthe-ilrst
         per of the biennium sball be trsnererfe~
         order or the.soint'lapieletiveAaviaory corn7
          itt   to any elloaatlonb8rein areated and+
         %t ?E.~ (EmphasissupplIed)                     .
             In Opinion Ilo.O-4706 we aiQi8ad.~tb3  89ek Super+
  tonCent of Publio Imdzuotlon that the ‘EvardOf Xduoation
  (OplnlonLBo.O-4609) wad authorizedun;lsr,%+e.un&?r?ooraU.
  p4rtlon of .Art~aleXIII to ~trsnaferan uxiesgended  baleaae ti.
  either of the ~sevon~~lloditione~btinyone of the other SIX
  allooationsthat i&.&hta.~ehowa deficit. In other word& ii.
  at ,theenir.of.th+,iS.rntgear.of ',thebhthw-t*~6~~we~     yet
  vallP olaims w~hloohaitulCnot be paid beoause uf insuiflsienoy
  0t funds .in the psrtlotiar elloci+ion,then ~theunexpended
  b&anoe in another alio6atfon L?&@& be tren8fOrxot-b0    the ex-
  haunted alloaatlon so.t,hatkuoh~ol$$m ,bould'w.pa%       TQ~o?
~,~in~;%hl~'was the ~~urp6Pe~~,:Sar~,inal~Qin~
                                             the .&emoor@d--prod
        .
           Yourpa$-ask whether thq un8xpeodeil balanoe ii’5 one of
 tlm sllooation~u:     the yeat 1941-42 msy be traaaferred to the
                  p. ,...
 aeme ox another~'a&Mwtion    ior the ywx 19IE4S, This 5s an
 matlrely Ubiferanlipuecrtion,  and ,one,whioh,we think, 8hould be
 answered in the ne&its.

           As we have xumtioned before, we believe that the pUr-
 pose of the provieion under aomideration ~(38to provide a
 means whereby an alloaation,tbhefunds of whioh beoam oxhausteb
 before the end. oi the ffrst year of the biendtm, oould.be
 8up~~lemrited.This .faatir ehmn by the faat that tb ap?ro-
 prlatlon a@ ai?ooetlodsare sat..upseparataly f&r.oaah yeer
 .oithe bianniora.
           .Totranefer the belanoe from any el.loocation
                                                      for 1941-
 48 to any of the alloaatloneior 1942-45 gplpufdinorease the
 State Board of       Education,      Es(re   5




 amounty=approprlatedfor euoh year. You kill notion that
 &444,190, ia spsalfioally,ap:~jroprlatedfor eaoh ybar (Sea-
 tlon 1, Art1010 XIII). The etfeot of oarqlne the manby
 per iron one year to the next w:~ld bq to Inorea#e the
 appropriationabove @,444,190; in view of the alear word8
 of eppropriatlonused by the Leglalature,we are OOnVinOed
 that this was not Its intent.
          The oapfion to the rural aid bill provided, In                       part,
 aa followsr                                          1
              “An Aot provid5.n~ior a'more eSCioient Pub-
       110 Soho -1 System in Tsr‘rre;makln~(8~ appropria-
       tion of f-t     Ellllon, Four liundredForty-four
       Thousand, tineBunarea and EytieDollsn      (88.1
       444~190) for eaoh year of th b n&$&& snd~fj
       Au st Sl 1943 allocatingthe fund8 ao.appr~-
           ate&g s * *I' (&aphasiasupplied).
       pr ff“                                             :
          A aonoluslodother than the one Fe have reqol@d would
neoessitetea ooit&leratlono? the surriolenoyof the~o~pbion
UndW   s8OtiOll   m   Of   bJ?tiOle   1x1     %UlStitUtiOn      Of   %X86.   ~-6
never,ue~Nel.that the ~oaptlon'I s a alaar Lndlaatlcm tt@ :Sbe,
Legi8lature did not intend for moneya to ba earr18$ ate* iron!
the first year oftbb biennium to the secand,yeah
           Tn rien of the foregoing you are respeotiull$advlssd
that the qnixpended belmnoe in the 194l-48 rural aid epppopria-
tlon tiy~not be trankiferrod;* th4 194%43.,spprop*tLoz& Iour
qumtion ia, thereiere, answered ln the nqgative.
                                                             Yezy truly ydw8
                                                   ATT-     GENEi?ALOX.TEM8
oEs*s                                              By George W. aparti (II)
APPWVED DEC 1r 1948                                          imdsterlb.~
Gerald 0. 3Aen.a
               10)
A'I'TORWBY
         QXN~L,O~TIcuIS